If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       January 28, 2021
               Plaintiff-Appellee,

v                                                                      No. 345691
                                                                       Wayne Circuit Court
FREDERICK BRYANT BILES,                                                LC No. 15-000598-01-FC

               Defendant-Appellant.


Before: FORT HOOD, P.J., and CAVANAGH and TUKEL, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of voluntary manslaughter, MCL
750.321, and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b(1). Defendant was sentenced to 10 to 15 years’ imprisonment for his manslaughter
conviction, to be served consecutively to his 2-year sentence for felony-firearm.

       Defendant was tried three times. The first trial resulted in a hung-jury. Defendant was
convicted in the second trial of second-degree murder, MCL 750.317, assault with intent to
murder, MCL 750.83, and felony-firearm. Those convictions were reversed by this Court in a
previous appeal of right. People v Biles, unpublished per curiam opinion of the Court of Appeals,
issued May 9, 2017 (Docket No. 329916). The present appeal involves the third trial.1 We vacate
defendant’s convictions and judgment of sentences, and remand for a new trial.

                           I. FACTS AND PROCEDURAL HISTORY

       This case concerns the November 18, 2014 shooting and death of Andrew Baker (the
victim), the former boyfriend of defendant’s daughter, Bryanna Byars. That night, defendant
learned the victim and Bryanna had an argument and the victim may have been physical with
Bryanna. As a result, defendant and his son, Brandon Byars, went to Bryanna’s apartment to check


1
  Only the third trial is at issue in this appeal; therefore, when we refer to “the trial,” we refer to
the third trial.


                                                 -1-
on the situation. According to defendant, he was carrying a .40 caliber Glock pistol at the time
because he had a concealed pistol license (CPL) and always carried a firearm. When defendant
and Brandon arrived at the apartment, Brandon began physically fighting with the victim in the
bedroom.

         Brandon and Bryanna testified about the events at issue. Bryanna testified that, as Brandon
and the victim fought, she stood in the doorway telling them to stop fighting. While in the
doorway, Bryanna heard defendant come into the apartment. Suddenly, she heard a gunshot from
behind her and, as she turned around, she saw defendant. At that point, Bryanna realized the victim
had been shot in his right arm, and she began pushing defendant. Brandon, on the other hand,
testified defendant came into the bedroom, pushed the victim off Brandon, and the victim “hopped
up in [defendant’s] face,” prompting defendant to push the victim backwards. According to
Brandon, Bryanna was on defendant’s side and grabbing him, trying to get him to “stop.” Brandon
testified that defendant then shot the victim in the right arm, which pushed the victim’s arm back
forcefully. Approximately five seconds later, Brandon, who said he was in a daze after the first
shot, heard a second shot. Brandon then saw a bullet wound in the victim’s chest. Bryanna
testified that just before the second shot was fired, she was struggling with defendant for control
of the gun in an attempt to prevent any more shooting. Bryanna pushed defendant out of the
apartment after the second shot, and defendant and Brandon left the scene. The next day,
defendant, who was in the Army Reserve, drove to Indiana to turn himself in at his Army base, but
defendant was confronted by Indiana police officers before he reached the base and he surrendered.

        During the trial, defendant’s counsel argued for a jury instruction that manslaughter was a
lesser included offense of the second-degree murder charge, asserting the evidence showed
provocation, self-defense, and that defendant acted in the heat-of-the-moment. The trial court
agreed and concluded a manslaughter instruction was necessary because there was evidence of
“some provocation and some reason to defend one self.” The trial court also provided an
instruction for self-defense as it related to the second-degree-murder charge, but the trial court did
not instruct as to self-defense with regard to the other charges of assault with intent to murder and
felony firearms, nor did the trial court instruct as to self-defense regarding the lesser-included
offense of manslaughter. Trial counsel did not request self-defense instructions for any of those
other charges and affirmatively expressed that he had no objection to the instructions as given.
Defendant was found not guilty of second-degree murder and assault with intent to murder, but
was found guilty of manslaughter and felony-firearm.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant argues that his trial counsel was ineffective for failing to request and obtain self-
defense jury instructions for voluntary manslaughter and felony-firearm. We agree.




                                                 -2-
                                  A. STANDARD OF REVIEW

        Regardless of whether a claim of ineffective assistance is properly preserved, if the trial
court did not hold a Ginther2 hearing, “our review is limited to the facts on the record.” People v
Wilson, 242 Mich App 350, 352; 619 NW2d 413 (2000). “A claim of ineffective assistance of
counsel is a mixed question of law and fact. A trial court’s findings of fact, if any, are reviewed
for clear error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” People v Petri, 279 Mich App 407, 410; 760 NW2d 882
(2008).

                                          B. ANALYSIS

        A “defendant has the burden of establishing the factual predicate for his claim of ineffective
assistance of counsel.” People v Hoag, 460 Mich 1, 6; 594 NW2d 57 (1999).

               Effective assistance of counsel is presumed, and the defendant bears a heavy
       burden of proving otherwise. To establish an ineffective assistance of counsel
       claim, a defendant must show that (1) counsel’s performance was below an
       objective standard of reasonableness under prevailing professional norms and (2)
       there is a reasonable probability that, but for counsel’s error, the result of the
       proceedings would have been different. [People v Lockett, 295 Mich App 165, 187;
       814 NW2d 295 (2012) (citations omitted).]

The “reasonable probability” standard can be satisfied by less than a preponderance of the
evidence. People v Trakhtenberg, 493 Mich 38, 56; 826 NW2d 136 (2012).

         Defendant argues, and the prosecution concedes, that trial counsel’s failure to request and
obtain self-defense jury instructions for the voluntary manslaughter and felony-firearm charges,
despite obtaining a self-defense instruction for second-degree murder, fell below an objective
standard of reasonableness and, thus, constituted deficient performance. Thus, the only issue
before us is whether defendant suffered the requisite prejudice—a reasonable probability that, but
for trial counsel’s deficient performance, the result of the proceeding would have been different.
People v Jackson, 292 Mich App 583, 600-601; 808 NW2d 541 (2011).

        “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” People v Chenault, 495 Mich 142, 150-151; 845 NW2d 731 (2014). (quotation marks
and citation omitted). To meet this standard, a defendant does not have to show that the evidence
would have ensured acquittal, id., nor is a defendant even required to show that counsel’s failure
more likely than not altered the outcome, Harrington v Richter, 562 US 86, 112; 131 S Ct 770;
178 L Ed 2d 624 (2011). Nevertheless, “[t]he likelihood of a different result must be substantial,
not just conceivable.” Id. “[W]here there is relatively little evidence to support a guilty verdict to
begin with (e.g., the uncorroborated testimony of a single witness), the magnitude of errors



2
 People v Ginther, 390 Mich 436; 212 NW2d 922 (1973). No Ginther hearing was held in this
case.


                                                 -3-
necessary for a finding of prejudice will be less than where there is greater evidence of guilt.”
Trakhtenberg, 493 Mich at 56.

        A defendant is entitled to a properly instructed jury. People v Mills, 450 Mich 61, 80; 537
NW2d 909 (1999), mod on other grounds 450 Mich 1212 (1995). “[T]he trial court is required to
instruct the jury concerning the law applicable to the case and fully and fairly present the case to
the jury in an understandable manner.” Id. Accordingly, jury instructions “must include all the
elements of the offenses charged against the defendant and any material issues, defenses, and
theories that are supported by the evidence.” People v Dobek, 274 Mich App 58, 82; 732 NW2d
546 (2007) (citation omitted). Imperfect instructions are not erroneous if they fairly present the
issues and sufficiently protect the defendant’s rights. People v Clark, 274 Mich App 248, 255-
256; 732 NW2d 605 (2007). Additionally, an instructional error does not warrant reversal “unless
refusal to take this action appears to the court inconsistent with substantial justice.” MCR
2.613(A); see also People v Muhammad, 498 Mich 909; 870 NW2d 729 (2015). It is the
defendant’s burden to prove that an error resulted in a miscarriage of justice. People v Dupree,
486 Mich 693, 702; 788 NW2d 399 (2010).

        There is a reasonable probability that, had trial counsel requested and obtained a self-
defense jury instruction for the voluntary manslaughter and felony-firearm charges, the result of
defendant’s trial would have been different. Deadly force can be used in self-defense if the
defendant “honestly and reasonably believes that the use of deadly force is necessary to prevent
the imminent death of or imminent great bodily harm to himself or herself or to another
individual.” MCL 780.972(1)(a). The prosecution argues that, if defendant did not intend to kill
the victim, then the killing was accidental and, therefore, that it would not require a self-defense
instruction.3 Specifically, the prosecution relies on defendant’s testimony that the second shot was
fired accidentally as he and Bryanna struggled over the firearm, and points to caselaw stating that
to find a defendant acted in self-defense requires “ ‘a finding that the defendant acted intentionally,
but that the circumstances justified his actions.’ ” People v Guajardo, 300 Mich App 26, 43; 832
NW2d 409 (2013), quoting People v Heflin, 434 Mich 482, 503; 456 NW2d 10 (1990). Thus, the
prosecution asserts that because defendant testified the shooting was accidental, he did not act
intentionally, and therefore his actions could not have been taken in self-defense. The jury,
however, found defendant guilty of voluntary manslaughter, which means a defendant “killed in
the heat of passion, the passion was caused by adequate provocation, and there was not a lapse of
time during which a reasonable person could control his passions.” People v Mendoza, 468 Mich
527, 535; 664 NW2d 685 (2003). Indeed, voluntary manslaughter requires an intentional act to
cause the death. See id. at 535-536 (comparing voluntary and involuntary manslaughter).

       Thus, it appears that the jury, in convicting defendant of voluntary manslaughter, rejected
defendant’s testimony that the second shot was fired accidentally, and, rather, believed it was fired


3
  It is not entirely clear, therefore, why the prosecution then concedes why counsel’s failure to
request such an instruction constituted deficient performance, as opposed to merely lack of
prejudice. We do not rely on the concession, but rather independently conclude that it was
ineffective assistance, on the facts of this case, for counsel not to request the self-defense
instruction for the other charges and the lesser-included offense.


                                                 -4-
intentionally. Nevertheless, the jury could have credited Bryanna’s testimony or Brandon’s
testimony, or portions of both of their testimony, and that testimony reasonably could have led a
jury to believe that defendant justifiably used deadly force to protect Bryanna, or Brandon, or both.
Testimony established that the victim was “bigger” and younger than defendant, who had injuries
from his service in the Army, and that the victim had allegedly gotten physical with Bryanna and
was seen at least restraining Brandon, but also possibly hitting him. Brandon testified that after
defendant pushed the victim off of him, the victim “hopped up in [defendant’s] face.” Brandon
also saw the victim “bobbing back and forth like he [was] ready to make a move.” Additionally,
Brandon testified that, after the first shot, he could see the victim in his peripheral vision pacing
back and forth. This was consistent with defendant’s testimony, which established that, after
defendant pushed the victim off Brandon, the victim “clutch[ed] his fist,” and “jumped up, [and]
lunged at [defendant],” hitting defendant in the chest and pushing him back. When defendant put
his hands up, the victim backed off and began pacing back and forth “from the head of the bed to
the foot of the bed.” Defendant also testified that, as he and Bryanna discussed what was
happening, the victim “was yelling” and said “he would take [defendant’s] weapon and kill [his]
ass with it.” According to defendant, when Bryanna told the victim to be calm, the victim ran,
jumped on the bed, and had his right arm extended above his head and his hand clenched in a fist.
This prompted defendant to pull out his firearm and, he claims, shoot in the direction of the wall
as a warning shot. Defendant testified that he fired a shot “[o]ut of fear for [his] life” and to “scare
[the victim] off.” Defendant also testified that, at some point, he saw the victim with a weapon in
his hand. Thus, the evidence and testimony presented could have led a reasonable, properly
instructed jury to conclude that defendant’s use of the firearm was justified “because defendant
honestly and reasonably believed that his life was in imminent danger and that it was necessary
for him to exercise force to protect himself,” Dupree, 486 Mich at 708, or to prevent such harm
“to another individual,” MCL 780.972(1)(a).

        As a result, there was a reasonable probability that, had trial counsel requested and obtained
self-defense instructions for voluntary manslaughter and felony-firearm, the result of defendant’s
trial would have been different. Thus, defendant both received ineffective assistance of counsel
and was prejudiced as a result, and therefore is entitled to have his convictions set aside, and the
case remanded for a new trial.4




4
 Given our conclusion regarding defendant’s claim of ineffective assistance of counsel, we need
not consider any issue relating to defendant’s sentence.


                                                  -5-
                                       III. CONCLUSION

         Defendant received ineffective assistance of counsel because counsel did not request a self-
defense instruction for most of the offenses charged, although such an instruction was justified. In
light of the remaining evidence, we find that defendant has established the he was prejudiced by
that failing. Consequently, for the reasons stated in this opinion, defendant’s convictions and the
judgment of sentences are vacated, and the case is remanded for a new trial. We do not retain
jurisdiction.

                                                              /s/ Karen M. Fort Hood
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Jonathan Tukel




                                                -6-